ORDER
PER CURIAM.
Donald Price (Defendant) was convicted of ten counts of sodomy, Section 566.060 RSMo 1994, one count of sexual abuse in the first degree, Section 566.100, RSMo 1994, and one count of forcible rape, Section 566.030 RSMo 1994. On November 13, 1995, Defendant filed a motion for postconviction relief pursuant to Rule 29.15 alleging ineffective assistance of counsel. His motion was denied without an evidentiary hearing. On appeal, this Court affirmed Defendant’s conviction on direct appeal but remanded for an evidentia-ry hearing on his Rule 29.15 claim. State v. Price, 940 S.W.2d 534, 535 (MoApp. E.D. 1997).
On June 12, 1997, an evidentiary hearing was held and the motion court subsequently issued findings of fact and conclusions of law and denied Defendant’s Rule 29.15 motion. He now appeals the motion court judgment.
*364We have reviewed the briefs of the parties, the legal file and the record on appeal and we find that the judgment is based upon findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). An extended opinion reciting the detailed facts and restating principles of law would serve no precedential or jurisprudential purpose.
We affirm the judgment pursuant to Rule 84.16(b).